                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     OPERATING ENGINEERS' HEALTH                        Case No. 4:17-cv-02365-KAW
                                         AND WELFARE TRUST FUND FOR
                                   8     NORTHERN CALIFORNIA, et al.,                       ORDER TO SHOW CAUSE
                                   9                    Plaintiffs,                         Re: Dkt. No. 43
                                  10               v.

                                  11     CENTRAL VALLEY CONSTRUCTION,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          On June 14, 2019, Plaintiffs filed a motion for sanctions pertaining to Defendant’s
                                  14   purported failure to comply with court-ordered discovery. (Dkt. No. 43.) Pursuant to Civil Local
                                  15   Rule 7-3(a), Defendant’s opposition was due 14 days after the motion was filed, which was June
                                  16   28, 2019.
                                  17          To date, Defendant has not filed an opposition or statement of non-opposition. Pursuant to
                                  18   the undersigned’s standing order, “[t]he failure of the opposing party to file a memorandum of
                                  19   points and authorities in opposition to any motion shall constitute consent to the granting of the
                                  20   motion.” (Judge Westmore’s General Standing Order ¶ 23.)
                                  21          Accordingly, Defendant is ordered, on or before July 10, 2019, 1) to file an opposition or
                                  22   statement of non-opposition to the motion for sanctions, and 2) to file a response to this order to
                                  23   show cause explaining why it did not file a timely opposition. Should an opposition be filed,
                                  24   Plaintiffs may file a reply on or before July 17, 2019.
                                  25          IT IS SO ORDERED.
                                  26   Dated: July 3, 2019
                                                                                             __________________________________
                                  27                                                         KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
